                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                            3:19-cv-00580-RJC

ANDREW ELLIOT WILKINSON,                   )
                                           )
            Plaintiff,                     )
                                           )
             v.                            )
                                           )                   ORDER
WELLS FARGO BANK, N.A., WELLS              )
FARGO CLEARING SERVICES, LLC d/b/a )
Wells Fargo Advisors d/b/a First Clearing, )
ANGIE OSTENDARP, MIKE QUIMBY,              )
FINRA, and PLACE AND HANLEY, LLC, )
                                           )
            Defendants.                    )

      THIS MATTER comes before the Court on Defendants Wells Fargo Bank, N.A.,

Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors d/b/a First Clearing,

Angie Ostendarp, and Mike Quimby’s (collectively, the “Moving Defendants”) Motion

for Extension of Time to Respond to Complaint. (Doc. No. 6.)

      IT IS THEREFORE ORDERED that Moving Defendants’ motion, (Doc. No. 6),

is GRANTED. Moving Defendants shall have to and including December 6, 2019 to

serve a response to Plaintiff’s Complaint.



                         Signed: November 14, 2019




         Case 3:19-cv-00580-RJC Document 9 Filed 11/14/19 Page 1 of 1
